Per Curiam. By letter dated October 26, 1993, the Clerk’s office requested Mr. Michael Booker to return the transcripts he checked out in the following cases on the corresponding dates: 9/3/92 CACR96-108 Robert Runyon v. SOA 1 Vol. 3/18/93. CACR91-291 John B. Yancy v. SOA 2 Vols. 5/3/93 CR90-97 Jesse James Terry v. SOA 1 Env. Exhibits and 2 Vols. The Clerk asserts his office had sent other letters prior to the October 26, 1993 communication, advising Mr. Booker that he was delinquent in returning the foregoing transcripts, and the Clerk has received no responses. In the October 26, 1993 letter, Mr. Booker was informed that his delinquency in this matter would be reported to this court, at which time a citation would be issued commanding Mr. Booker’s appearance to show cause why a citation for contempt should not issue. Mr. Booker again failed to respond.  Based upon the foregoing, the Clerk hereby orders Mr. Booker to return the above-described transcripts forthwith. Further failure to respond will subject Mr. Booker to an order to show cause.